UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4745


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARKIE DEVON JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:15-cr-00089-BO-1)


Submitted:   September 29, 2016           Decided:   October 3, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert J. Higdon, Jr., WILLIAMS MULLEN, Raleigh, North Carolina,
for Appellant.      John Stuart Bruce, Acting United States
Attorney, Jennifer P. May-Parker, Kristine L. Fritz, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Markie     Devon    Jones     pled       guilty    to   being    a     felon    in

possession    of   a   firearm,    in     violation     of   18    U.S.C.    § 922(g)

(2012).      Based on Jones’ North Carolina breaking and entering

convictions, the district court designated Jones an armed career

criminal, 18 U.S.C. § 924(e) (2012), and sentenced him to the

statutory minimum 180 months’ imprisonment.                       On appeal, Jones

argues that the district court erred in denying his pre-plea

motion for a continuance and in designating him an armed career

criminal.     For the reasons that follow, we affirm.

     Jones    asserts     that    the   district       court   violated      his    due

process rights by denying his motion for a continuance at his

arraignment.       “When a defendant pleads guilty, he waives all

nonjurisdictional defects in the proceedings conducted prior to

entry   of   the   plea,”   aside       from    a   claim    that    the    plea    was

invalid.      United States v. Moussaoui, 591 F.3d 263, 279 (4th

Cir. 2010).        Jones, who does not dispute that his plea was

valid, has therefore waived review of this issue.

     Jones    also     argues    that   his     North   Carolina     breaking       and

entering convictions do not qualify as predicate offenses to

support his armed career criminal sentence.                       This argument is

foreclosed by our decision in United States v. Mungro, 754 F.3d

267, 272 (4th Cir. 2014) (holding that North Carolina breaking



                                          2
and entering categorically qualifies as burglary under 18 U.S.C.

§ 924(e)(2)(B)(ii)).

       Finally,     Jones    claims   that    the     district      court    erred   in

failing to state which offenses were ACCA predicates.                        We reject

this    argument      because    Jones’       counsel       expressly       noted    at

sentencing     that     Jones    “ha[s]       three    breaking       and     entering

offenses that alone qualify” as ACCA predicates.

       We therefore affirm the judgment of the district court.                       We

dispense     with     oral    argument    because          the    facts     and   legal

contentions    are    adequately      presented       in    the   materials       before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                          3